Citation Nr: 0841083	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  00-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability to include as secondary to service-connected right 
ankle disability.

2.  Entitlement to service connection for a right hip 
disability to include as secondary to service-connected right 
ankle disability.

3.  Entitlement to service connection for a left hip 
disability to include as secondary to service-connected right 
ankle disability.

4.  Entitlement to a rating in excess of 20 percent for a 
right ankle disability prior to September 1, 2004, other than 
periods of assigned temporary total evaluation.  

5.  Entitlement to a rating in excess of 30 percent for 
aright ankle disability from September 1, 2004, other than a 
period of assigned temporary total evaluation.  

6.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss prior to February 12, 2008.

7.  Entitlement to a rating in excess of 10 percent for 
bilateral sensorineural hearing loss from February 12, 2008.

8.  Entitlement to a compensable rating for otitis externa.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, D.B., and K.B.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that continued a 10 percent evaluation for a 
right ankle disability and a noncompensable rating for 
bilateral sensorineural hearing loss.  

This matter also arises from a December 2004 rating decision 
that denied service connection for a bilateral hip 
disability, to include as secondary to the service-connected 
right ankle disability, and a low back disability, to include 
as secondary to the service-connected right ankle disability.  

A December 2000 rating decision assigned a 20 percent rating 
for the right ankle disability effective from May 2000 and 
multiple periods of a temporary total rating.  A February 
2006 rating decision assigned a 30 percent rating for the 
right ankle disability from September 2004.  Also, an April 
2008 rating decision assigned a 10 percent rating for 
bilateral sensorineural hearing loss effective in February 
2008.  As those ratings are less than the maximum available 
rating, the issues remain on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board remanded the claim in June 2003 for further 
development.  The veteran presented testimony at a personal 
hearing in July 2008 before the undersigned.  

The issues of entitlement to service connection for a low 
back disability and bilateral hip disability to include as 
secondary to service-connected right ankle disability, and 
for an increased rating for service-connected right ankle 
disability and otitis externa are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.

In addition, the Board notes that in April 2008, the veteran 
submitted a claim for a temporary total rating from March 1, 
2008, to April 30, 2008.  He had already been granted a 
temporary total rating from September 1, 2007, to February 
29, 2008.  He was sent a notice letter in June 2008.  It does 
not appear that claim has been adjudicated and will be 
addressed by the Board in the remand section.  


FINDINGS OF FACT

1.  A June 2000 VA audiological examination report showed 
pure tone thresholds in the four frequencies from 1000 to 
4000 Hertz that averaged 34 decibels in the veteran's right 
ear with speech recognition of 82 percent, corresponding to 
Level III hearing using Table VI.   Pure tone thresholds 
averaged 45 decibels in the veteran's left ear with speech 
recognition of 80 percent, corresponding to Level III hearing 
using Table VI.

2.  An April 2004 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 44 decibels in the veteran's right ear 
with speech recognition of 94 percent, corresponding to Level 
I hearing using Table VI.   Pure tone thresholds averaged 58 
decibels in the veteran's left ear with speech recognition of 
94 percent, corresponding to Level II hearing using Table VI.

3.  A March 2005 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 38 decibels in the veteran's right ear 
with speech recognition of 90 percent, corresponding to Level 
II hearing using Table VI.   Pure tone thresholds averaged 58 
decibels in the veteran's left ear with speech recognition of 
90 percent, corresponding to Level III hearing using Table 
VI.

4.  An October 2006 VA audiological examination report 
indicated that the pure tone threshold results were 
considered reliable and valid but use of the word recognition 
scores was not appropriate.   The report showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 38 decibels in the veteran's right ear corresponding 
to Level I hearing using Table VIA.   Pure tone thresholds 
averaged 60 decibels in the veteran's left ear corresponding 
to Level IV hearing using Table VIA.

5.  A February 2008 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 44 decibels in the veteran's right ear 
with speech recognition of 90 percent, corresponding to Level 
II hearing using Table VI.   Pure tone thresholds averaged 64 
decibels in the veteran's left ear with speech recognition of 
70 percent, corresponding to Level V hearing using Table VI. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating prior to 
February 12, 2008, for bilateral sensorineural hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  The schedular criteria for a rating in excess of 10 
percent from February 12, 2008, for bilateral sensorineural 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86; Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in April 2003, June 2003, 
March 2006, January 2008, and May 2008; rating decisions in 
June 2000 and in December 2000; a statement of the case in 
July 2000; and supplemental statements of the case in 
December 2000, September 2001, March 2006, and April 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
June 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In June 2008 the veteran stated that he had no 
other information or evidence to submit.  VA has also 
obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran contends that his bilateral hearing loss is worse 
than the ratings assigned of zero percent prior to February 
12, 2008, and 10 percent from February 12, 2008.  

The veteran was afforded a VA audiological examination for 
hearing loss in June 2000.  The RO continued the 
noncompensable rating in a June 2000 rating decision.  The 
veteran disagreed with the decision and during the appeal the 
RO assigned a rating of 10 percent, effective February 12, 
2008, the date of a VA examination.  Thus, the veteran has on 
appeal the issues of entitlement to a compensable rating 
prior to February 12, 2008, and entitlement to a rating in 
excess of 10 percent from February 12, 2008.  Staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service- connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Ratings of defective hearing range from noncompensable to 100 
percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies at 1000, 2000, 3000, and 4000 Hertz.  38 
C.F.R. § 4.85, Table VI (2008).  The assignment of disability 
ratings for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule provides for audiometric test results to be 
translated into a numeric designation and establishes eleven 
auditory acuity levels, from Level I, for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2008).  When the examiner 
certifies that use of the speech discrimination test is not 
appropriate, Table VIA will be used for hearing impairment 
based only on the puretone threshold average.  38 C.F.R. 
§ 4.85(c).  

Exceptional patterns of hearing impairment are also 
considered.  When the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Also, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2008).

At a VA audio examination in June 2000, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
25
30
55
LEFT
NA
30
35
50
65

The four frequency average was 34 decibels in the right ear 
and 45 decibels in the left ear. Speech audiometry revealed 
speech recognition ability of the Maryland CNC word list of 
82 percent in the right ear and of 80 percent in the left 
ear.  The examiner diagnosed a bilateral sensorineural 
hearing loss with slightly poorer hearing in his left ear.    

Under Table VI, the June 2000 VA audiology evaluation 
findings of an average of 34 and speech recognition of 82 
percent reveal that the veteran exhibited a Level III hearing 
loss in the right ear.  The findings of an average of 45 and 
speech recognition of 80 percent reveal that the veteran 
exhibited a Level III hearing loss in the left ear.  38 
C.F.R. § 4.85, Table VI.  

Combining the June 2000 scores of Level III for the right ear 
and Level III for the left ear in the manner set forth in 
Table VII results in a noncompensable rating for bilateral 
hearing loss under DC 6100.  38 C.F.R. § 4.85, Table VII 
(2008).

Based on the June 2000 audiology evaluation findings, the 
veteran is not entitled to consideration under 38 C.F.R. § 
4.86(a) for either ear because the evidence does not show the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The veteran is also not entitled to 
consideration under 38 C.F.R. § 4.86(b) for either ear 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Furthermore, the audiologist did not certify 
that the use of the speech recognition test was 
inappropriate.

At a VA audio examination in April 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
30
45
60
LEFT
NA
40
50
65
75

The four frequency average was 44 decibels in the right ear 
and 58 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of the Maryland CNC word list of 
94 percent in the right ear and of 94 percent in the left 
ear.  The examiner diagnosed mild to moderately severe 
bilateral sensorineural hearing loss.  

Under Table VI, the April 2004 VA audiology evaluation 
findings of an average of 44 decibels in the veteran's right 
ear with speech recognition of 94 percent correspond to Level 
I hearing loss.  The findings of an average of 58 decibels in 
the veteran's left ear with speech recognition of 94 percent 
correspond to Level II hearing using Table VI.  38 C.F.R. § 
4.85, Table VI.  Combining the April 2004 scores of Level I 
for the right ear and Level II for the left ear in the manner 
set forth in Table VII results in a noncompensable rating for 
bilateral hearing loss under DC 6100.  38 C.F.R. § 4.85, 
Table VII (2008).

Based on the April 2004 audiology evaluation findings, the 
veteran is not entitled to consideration under 38 C.F.R. § 
4.86(a) for either ear because the evidence does not show the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The veteran is also not entitled to 
consideration under 38 C.F.R. § 4.86(b) for either ear 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Furthermore, the audiologist did not certify 
that the use of the speech recognition test was 
inappropriate.

At a VA audio examination in March 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
25
35
55
LEFT
NA
40
55
60
75

The four frequency average was 38 decibels in the right ear 
and 58 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of the Maryland CNC word list of 
90 percent in the right ear and of 90 percent in the left 
ear.  The examiner diagnosed mild to moderate sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.    

Under Table VI, the March 2005 VA audiology evaluation 
findings of an average of 38 decibels and speech recognition 
of 90 percent reveal that the veteran exhibited a Level II 
hearing loss in the right ear.  The findings of an average of 
58 decibels and speech recognition of 90 percent reveal that 
the veteran exhibited a Level III hearing loss in the left 
ear.  38 C.F.R. § 4.85, Table VI (2008).  

Combining the March 2005 scores of Level II for the right ear 
and Level III for the left ear in the manner set forth in 
Table VII results in a noncompensable rating for bilateral 
hearing loss under DC 6100.  38 C.F.R. § 4.85, Table VII 
(2008).

Based on the March 2005 audiology evaluation findings, the 
veteran is not entitled to consideration under 38 C.F.R. § 
4.86(a) for either ear because the evidence does not show the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The veteran is also not entitled to 
consideration under 38 C.F.R. § 4.86(b) for either ear 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Furthermore, the audiologist did not certify 
that the use of the speech recognition test was 
inappropriate.

At a VA audio examination in October 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
25
30
60
LEFT
NA
45
50
65
80

The four frequency average was 38 decibels in the right ear 
and 60 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of the Maryland CNC word list of 
78 percent in the right ear and of 70 percent in the left 
ear.  The examiner stated that the word recognition scores 
should not be used for rating purposes because it was not 
felt that the veteran was giving his best effort and the 
scores were not comparable to previous scores obtained in 
2005.  The examiner stated that the pure-tone thresholds 
might be used for rating purposes.  

The examiner diagnosed mild sensorineural hearing loss in the 
right ear for the frequencies of 1000 Hertz and 3000 Hertz 
and moderately severe sensorineural hearing loss at 4000 
Hertz.  The veteran had a mild to severe sensorineural 
hearing loss in his left ear.  The examiner stated that the 
results finally obtained were considered to have fair 
reliability and validity; but that the word recognition 
scores should not be used for rating purposes.

As the examiner indicated that use of the word recognition 
scores was not appropriate, the hearing impairment will be 
considered under Table VIA, based only on puretone threshold 
average.  The October 2006 VA audiology evaluation findings 
of a puretone threshold average of 38 decibels reveal that 
the veteran exhibited a Level I hearing loss in the right 
ear.  The findings of a puretone threshold average of 60 
decibels reveal that the veteran exhibited a Level IV hearing 
loss in the left ear.  38 C.F.R. § 4.85, Table VIA.  

Combining the October 2006 scores of Level I for the right 
ear and Level IV for the left ear in the manner set forth in 
Table VII results in a noncompensable rating for bilateral 
hearing loss under DC 6100.  38 C.F.R. § 4.85, Table VII 
(2008).

Based on the October 2006 audiology evaluation findings, the 
veteran is not entitled to consideration under 38 C.F.R. § 
4.86(a) for either ear because the evidence does not show the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The veteran is also not entitled to 
consideration under 38 C.F.R. § 4.86(b) for either ear 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

At a VA audio examination in February 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
35
35
70
LEFT
NA
45
55
70
85

The four frequency average was 44 decibels in the right ear 
and 64 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of the Maryland CNC word list of 
90 percent in the right ear and of 70 percent in the left 
ear.  The examiner diagnosed mild to moderately severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  The 
examiner stated that the results had good reliability and 
validity for both pure tone thresholds and word recognition 
scores.  

Under Table VI, the February 2008 VA audiology evaluation 
findings of an average of 44 decibels and speech recognition 
of 90 percent reveal that the veteran exhibited a Level II 
hearing loss in the right ear.  The findings of an average of 
64 decibels and speech recognition of 70 percent reveal that 
the veteran exhibited a Level V hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI.  

Combining the February 2008 scores of Level II for the right 
ear and Level V for the left ear in the manner set forth in 
Table VII results in a 10 percent rating for bilateral 
hearing loss under DC 6100.  38 C.F.R. § 4.85, Table VII 
(2008).

Based on the February 2008 audiology evaluation findings, the 
veteran is not entitled to consideration under 38 C.F.R. § 
4.86(a) for either ear because the evidence does not show the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  The veteran is also not entitled to 
consideration under 38 C.F.R. § 4.86(b) for either ear 
because the evidence does not show a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Furthermore, the audiologist did not certify 
that the use of the speech recognition test was 
inappropriate.

The veteran testified in August 2008 that he used hearing 
aids and had to watch people talk to him or either they had 
to talk very loudly.  His left ear was the poorer ear and he 
could hear fairly decently with his right ear.  

In deciding this matter, the Board has considered that 
separate ratings can be assigned for separate periods of time 
based upon the facts found.  The evidence does not show a 
bilateral hearing loss disability warranting a compensable 
disability rating prior to February 12, 2008, or warranted a 
rating in excess of 10 percent from February 12, 2008.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a compensable rating 
prior to February 12, 2008; and a rating in excess of 10 
percent from February 12, 2008, for the veteran's service-
connected bilateral hearing loss.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).




ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss prior to February 12, 2008 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss from February 
12, 2008 is denied.


REMAND

Further development is needed prior to appellate review on 
the issues of service connection for a bilateral hip 
disability and low back disability to include as secondary to 
service-connected right ankle disability, for an increased 
rating for the service-connected right ankle disability 
(other than the periods of a temporary total rating) and for 
a compensable rating for otitis externa.

In October 2004 the veteran submitted a claim for service 
connection for bilateral hip and lower back disabilities 
secondary to his service-connected right ankle.  A November 
2004 outpatient treatment record shows a diagnosis of early 
arthrosis of the hips and low back syndrome.  The veteran 
subsequently claimed that his hips and back were also hurting 
at the time of the injury to his right ankle in service and 
post service.  The veteran also related that over the years 
he had favored his service-connected right ankle disability 
and this put weight and stress on his low back and hips.  

The regulations provide that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  Also, 
secondary service connection is permitted based on 
aggravation.  Compensation is payable for the degree of 
aggravation of a non-service- connected disability caused by 
a service-connected disability.  38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

VA outpatient treatment records in November 2004 show the 
veteran complained of pain in his hips and low back which he 
indicated was secondary to his service-connected right ankle 
disability.  A diagnosis of early arthrosis of both hips and 
low back syndrome was entered.  The veteran was afforded a VA 
examination in October 2006 and a medical opinion was 
provided.  The RO sought clarification on the rationale for 
the opinion.  In July 2007 another medical opinion was 
provided.  Although those doctors have expressed opinions 
regarding a relationship between the veteran's claimed 
disabilities of bilateral hip and low back and service, or an 
incident in service, or a service-connected right ankle 
disability, those opinions do not address whether a 
nonservice-connected disability of bilateral hip or low back 
is aggravated by the service-connected right ankle 
disability.  Accordingly, an additional medical opinion is 
necessary prior to adjudication.  See Allen v. Brown, 7 Vet. 
App. 439 (1995). 

At the July 2008 Board hearing, the veteran testified that 
his right ankle was worse since his last VA examination.  He 
testified that if he placed weight on his ankle he could feel 
it crunch and it felt like an electrical current went through 
it.  As the veteran has expressed that his right ankle 
disability is worse since the last VA examination, the Board 
fins that another examination should be afforded the veteran.  
38 C.F.R. § 3.159 (c) (2008).  In addition, the veteran has a 
pending claim for a temporary total rating from March 1, 
2008, to April 30, 2008, for his service-connected right 
ankle disability.  The Board finds that the issue of the 
veteran's entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 is inextricably intertwined 
with the issue concerning an increased rating for a right 
ankle disability.  Therefore, those issues must be 
adjudicated together. 

The veteran also testified in July 2008 that he used daily 
ear drops to control otitis externa and prevent an infection.  
He testified that he had a scaly left ear with discharge at 
that time and over the years the condition had gotten worse 
and worse.  The Board finds that a current medical 
examination is necessary prior to appellate review of the 
issue of the appropriate rating of otitis externa.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic 
examination.  The claims folder should 
be reviewed and the report should 
indicate that the review was performed.  
The examiner should provide the 
following opinions:

(a)  Is it at least as likely as not 
(50 percent or greater probability) 
that any diagnosed disorders of the 
hips or back are related to service, 
an incident in service, or are due 
to or the result of the veteran's 
service-connected residuals of a 
fracture of the right ankle?

(b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any diagnosed disorders of the 
hips or back have been aggravated by 
the veteran's service-connected 
right ankle disability?

2.  Schedule the veteran for an 
orthopedic examination to determine the 
severity of his service-connected right 
ankle disability.  The claims file must 
be made reviewed by the examiner and 
the review should be noted in the 
examination report.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
right ankle disability.  In particular, 
the examiner must report any functional 
limitation found and range of motion 
expressed in degrees.  The examiner 
must address whether the veteran has 
ankylosis of the right ankle and, if 
so, the position of ankylosis, and 
whether the veteran has any abduction, 
adduction, inversion, or eversion 
deformity.  The examiner must also 
address any neurologic abnormalities 
related to the veteran's service-
connected right ankle disability.  The 
examiner must render specific findings 
as to whether during the examination 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
or incoordination associated with the 
veteran's right ankle disability, and 
whether any of those factors cause 
additional loss of function.  The 
examiner should express such functional 
loss in terms of additional degrees of 
limitation of motion.

3.  Schedule the veteran for a VA ear 
examination to determine the severity 
of the veteran's bilateral otitis 
externa.  For each ear, the examiner 
should determine whether, and to what 
extent, there is swelling, dry and 
scaly or serous discharge, and itching 
requiring frequent and prolonged 
treatment.

4.  Then, readjudicate the claims to 
include, if not already adjudicated, 
the claims for a temporary total rating 
under 38 C.F.R. § 4.30 for the right 
ankle disability.  If any benefit 
sought on appeal remains denied, issue 
a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


